McAllister, P. J. When the words of an alleged libelous publication are not reasonably susceptible of any defamatory meaning, the court is justified in sustaining a demurrer to the declaration. But if they are reasonably susceptible of two constructions, the one innocent and the other a libelous construction, then it is a question for the jury which construction is the proper one; and in such case if the defendant demurs to the declaration, his demurrer will be overruled. Odger on Libel and Slander, 26. A rule involving substantially the Same idea has been concisely stated thus: It is for the court to decide whether a publication is G(tpcibl& of the meaning ascribed to it by an innuéndO) and for the jury to decide whether such meaning is truly ascribed, Blagg v. Sturt, 59 E. C. L. 899; Jenner v. A. Beckett, L. R. 7, Q. B. 11; Mulligan v. Cole and others, L. R. 10, Q. B. 549; Thompson v. Grimes, 5 Ind. 385. It follows as a logical result of the application of the above rules to this case, that if the words of the publication set out in the plaintiff’s declaration, to which the court below sustained a demurrer, are capable, or reasonably or fairly susceptible of any defamatory meaning as respects the plaintiff’s occupation or business, as a commission merchant, then, in sustaining such demurrer, the court erred. Any charge of dishonesty against an individual, in connection with his business, whereby his character in such business may be injuriously affected, is actionable; or, as was said by Bayley, J., in Whittaker v. Bradley, 16 E. C. L. 310, “ whatever words have a tendency to hurt, or are calculated to prejudice a man who seeks his livelihood by any trade or business, are actionable.” Orr v. Skofield, 56 Maine, 483; Ostrom v. Calkins, 5 Wend. 264. The plaintiff, though a minor, lacking a few months of the period of his majority, had the lawful right to seek a livelihood by carrying on the business of commission merchant, the same as the defendant or any other adult, and is just as much entitled to the protection of the law in so doing as the defendant or any other adult. If it were otherwise, what would become of our young men, who, frequently, before they are out of their majority, are obliged to support a widowed mother, or orphaned brothers and sisters left in poverty, or at all events to support themselves? Are such young men to' be regarded as out-laws, so far as adult competitors are concerned? The declaration shows that the plaintiff and defendant had, from some time in March, 1882, been carrying on the business of commission merchants, at 118 South Water St., Chicago, under the firm name of F. C. Mather & Co.; that they had built up a good business, acquired credit and popularity in their business; that September 23, 1882, the plaintiff, Hays, bought out the defendant Mather’s interest in the property and good will of the concern, and continued the business; that January 29, 1883, the defendant prepared and sent to the customers of plaintiff, through the mails, a postal card reading: “Dear Sir: I drop you a line to let you know A. M. Hays, my successor in business, is not legally responsible for his contracts, as he is yet a minor, under twenty-one years of age. A word to the wise is sufficient. Store, No. 118 South Water street, I shall occupy and do business. Would be pleased to hear from you. F. C. Mather.” We are of opinion "that the words of that publication are capable and reasonably susceptible of a defamatory meaning as respects the plaintiff, in connection with his business. They convey, in a somewhat disguised, but very insidious manner, the defamatory imputation of dishonesty in connection with that business. What other conclusion can be arrived at? The writer refers to the plaintiff as his successor in business. That conveys the idea or information that the writer is well acquainted "with the plaintiff and his business character. The plaintiff, it is then said, is not legally responsible for his contracts, as he is yet a minor. That conveys the idea that those who deal with him are without any legal remedies arising from any breach of contract. If the publication had stopped there it probably would not have been fairly susceptible of any defamatory meaning, because, so far, the words were true, and persons contemplating dealings with plaintiff would be likely to say, “there being nothing against his pecuniary ability, and his character for honesty being good, I would rather trust to the latter than to legal remedies.” But when what was previously said is followed by the significant and proverbially precautionary tvords—“ A word to the wise is sufficient,” the idea is at once conveyed that plaintiff is also wanting in honor and integrity as a business man, and that those who should deal with him ■would suffer loss. That such publication was calculated to injure the plaintiff’s character in business there can be no doubt; and that it did, is specially averred in the declaration. The judgment of the court below will be reversed and the cause remanded for further proceedings, not inconsistent with this opinion. Beversed and remanded.